April30, 2010 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Forum Funds File Nos. 002-67052 and 811-3023 Post-Effective Amendment No. 279 Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended (“1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Forum Funds (the “Trust”) is Post-Effective Amendment No. 279 to the Trust’s currently effective Registration Statement on Form N-1A relating to the Adams Harkness Small Cap Growth Fund (“Fund”).This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The purposes of this filing are to: (1) respond to comments regarding Post-Effective Amendment 273 provided by the Staff of the Securities and Exchange Commission; (2) include the Fund’s financial statements for the fiscal year ended December 31, 2009, in the Trust’s Registration Statement; and (3) update other information and make other non-material changes to the Fund’s prospectus and statement of additional information. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine Rosenberger Francine J. Rosenberger Attachments cc:Lina Bhatnagar Atlantic Fund Administration
